Citation Nr: 1404391	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis B.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to an initial compensable evaluation for hepatitis C.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, August 2010, June 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2008 rating decision denied service connection for an acquired psychiatric disability and a skin condition of the body and the scalp.  

The August 2010 rating decision denied benefits pursuant to 38 U.S.C.A. § 1151 for hepatitis B.

The June 2011 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, and denied entitlement to a TDIU.  

The January 2012 rating decision granted 38 U.S.C.A. § 1151 benefits for hepatitis C and assigned a 0 percent rating effective April 22, 2010.

The Veteran has appealed the denial of the service connection, 38 U.S.C.A. § 1151, and TDIU claims, and has appealed the assignment of the 0 percent rating for hepatitis C.

In September 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of this hearing was prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim located in Virtual VA.  Any future adjudication of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a hand tremor has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin disability and an acquired psychiatric disability, entitlement to an initial compensable evaluation for hepatitis C, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of hepatitis B for purpose of establishing entitlement to service connection. 

2.  In an unappealed April 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the April 2009 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus, type II.

4.  The Veteran served on active duty in Vietnam during the Vietnam Era and is presumed to have been exposed to Agent Orange.

5.  The competent and probative evidence of record reflects that the Veteran has a current diagnosis of diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  New and material evidence has been added to the record since the April 2009 rating decision; thus, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  Diabetes mellitus, type II, is presumed to have been incurred during the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini, supra.

The United States Court of Appeals for Veterans Claims has held that VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess, supra.  With respect to the claim for compensation under 38 U.S.C.A. § 1151 in this case, element (3) would be a connection between VA hospitalization, medical, or surgical treatment, and an additional disability.  In such a claim, the appellant should also be advised that the additional disability must be the result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment.

The Board believes that the evidence has been developed to the extent necessary to adjudicate the diabetes mellitus issue.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted to reopen this claim and that entitlement to service connection for diabetes mellitus has been demonstrated.  Thus, any errors by VA in complying with the requirements of VCAA as to this issue are moot.

The Board finds that the notification requirements of VCAA have been satisfied in this case. In this regard, the Board notes an evidentiary development letter dated in July 2010 in which the RO advised the appellant of the evidence needed to substantiate the 38 U.S.C.A. § 1151 claim.  This letter advised the appellant of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also provided notice of how to establish a disability rating and an effective date. This notice letter was issued prior to the initial rating decision in August 2010 denying the Veteran's claim for compensation under 38 U.S.C.A. § 1151 and was thus timely.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board finds that all relevant obtainable evidence identified by the Veteran relative to the issue decided herein has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment record, VA medical records, identified private medical records, and Social Security Administration (SSA) records.  VA also arranged for the Veteran to undergo a VA examination in January 2012, in which it was determined that the Veteran does not have hepatitis B.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  This report reflects that the examiner reviewed the claims folder, elicited from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the January 2012 VA examination report in this case provides an adequate basis for a decision.

Finally, during the September 2013 Board hearing, the undersigned explained the issue and asked questions designed to elicit information relevant to this claim. These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A.  38 U.S.C.A. § 1151 

The Veteran has claimed entitlement to compensation under 38 U.S.C.A. § 1151, alleging that he contracted hepatitis B as a result of a colonoscopy he underwent at the VA Medical Center in Miami, Florida, in approximately 2006 or 2007.  The Board notes that the Veteran has already been granted service connection for hepatitis C based on this same theory of entitlement.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Thus, in order to establish entitlement to compensation under 38 U.S.C.A. § 1151, there must be (1) evidence of additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, and (2) a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

In the case at hand, 38 U.S.C.A. § 1151 benefits must be denied due to the failure of the first element.  Specifically, because a preponderance of the competent and probative evidence of record reflects that the Veteran does not have a current diagnosis of hepatitis B, and that he has not had this disability at any point during the pendency of his claim, 38 U.S.C.A. § 1151 benefits cannot be awarded.  

Turning to the evidence of record, the Veteran was informed in July 2009 that blood screening tests were negative for any active viral infections, specifically noting that there is no active hepatitis B virus infection.  The July 2009 blood test laboratory results indicate that "[s]erology is consistent with a resolved Hepatitis B infection.  The combination of a positive Hepatitis C Antibody with an undetectable viral load is consistent with a false positive antibody test or a cured infection."  

The January 2012 VA examination report for hepatitis, cirrhosis, and other liver conditions found that a diagnosis of Hepatitis B was not warranted.  The examination report reflects examination and interview of the Veteran and review of the claims file, including laboratory findings.

No medical evidence of record has diagnosed active hepatitis B, and the only such diagnosis comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to offer testimony on a complex medical question such as diagnosing himself with hepatitis B. 

In the absence of a current disability, entitlement to benefits under 38 U.S.C.A. § 1151 for hepatitis B must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  New and Material Evidence and Service Connection 

The Veteran has claimed entitlement to service connection for diabetes mellitus, type II, on the basis that this disability developed as a result of his exposure to Agent Orange while serving aboard the U.S.S. Oxford in the Republic of Vietnam.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the Veteran was previously denied service connection for diabetes mellitus in an April 2009 rating decision.  In denying this claim, the RO found that it could not concede exposure to Agent Orange during service.  

The Board finds that, since the April 2009 rating decision, the U.S.S. Oxford has been added to the list entitled "U.S. Navy and Coast Guard Ships in Vietnam."  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  Its listing reflects that it "[c]onducted numerous month-long deployments along the Vietnam coast collecting data, with likelihood that crew members went ashore, between 1965 and 1969."  This evidence is considered to be new because it does not appear to have been of record at the time of the prior final denial.  (Rather, at the time of the April 2009 rating decision, the record appears to have only contained an inconclusive account from the Defense Personnel Records Image Retrieval System (DPRIS) concerning the activities of the U.S.S. Oxford during the period in question.)  It is material in that it establishes that the Veteran was likely exposed to Agent Orange during service.  Thus, new and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

The Board will now consider whether service connection for diabetes mellitus may be granted.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This list includes type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) that is manifested at any time following herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam Era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran in this case served on active duty from May 1967 to May 1971 and that he has verified service aboard the U.S.S. Oxford during a period in which that ship "[c]onducted numerous month-long deployments along the Vietnam coast collecting data, with likelihood that crew members went ashore, between 1965 and 1969."  The Board therefore presumes that the Veteran was exposed to Agent Orange.

VA and private medical evidence of record clearly reflects that the Veteran has been diagnosed with and is being treated for diabetes mellitus, type II, and associated complications.  Therefore, the Board finds that service connection for diabetes mellitus, type II, is warranted on a presumptive basis.  

In granting this claim, the Board notes that it is unclear when the U.S.S. Oxford was added to VA's list that allowed the Board to corroborate the Veteran's Agent Orange exposure.  Specifically, it is unclear whether this change occurred within one year of the April 2009 notice to the April 2009 rating decision, thus keeping the April 2009 rating decision active under 38 C.F.R. § 3.156(b).  The Board's only concerns in this case are (1) whether new and material evidence was submitted in connection with this claim, and (2) whether service connection is warranted.  The Board has resolved both of these questions in the Veteran's favor and thus found it was not necessary to remand this claim to determine whether the new and material evidence was timely under 38 C.F.R. § 3.156(a) or 38 C.F.R. § 3.156(b).  The relevance of this determination arises in the assignment of the effective dates for any disability ratings that will be assigned by the RO for the Veteran's diabetes mellitus and associated complications.  In assigning these effective dates, the RO should keep in mind the possibility of assigning effective dates that are consistent with the Veteran's original service connection claim in November 2007.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis B is denied.

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

Entitlement to service connection for diabetes mellitus, type II, is granted.



REMAND


Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board finds that the McLendon elements are satisfied for the claims of entitlement to service connection for a skin disability and an acquired psychiatric disability.  

With respect to the skin claim, the Veteran has competently testified that he has had rashes on various parts of his body since service, and his VA and private medical records contain evidence of current skin disabilities.  The Board notes, in particular, that it appears the Veteran may have had skin ulcerations as a complication of his diabetes.  Given the suggestions of continuity of skin symptomatology since service and of a possible relationship between the Veteran's now service-connected diabetes and skin symptomatology, the Board finds it necessary to remand this claim for a VA examination.

With respect to the psychiatric disability claim, the Board notes that there is some suggestion of record that the Veteran may suffer from depression and/or anxiety that was caused or aggravated by his diabetes mellitus, which is now service-connected.  The Board thus finds it necessary to remand this claim for a VA examination.  With respect to this claim, the Board notes in particular that the record contains multiple reports of an involuntary hand tremor.  The etiology of this tremor is unclear, but it appears that the Veteran believes it may be related to his psychiatric disability.  The nature and etiology of this disability should be determined on examination.

The Veteran has also claimed entitlement to an initial compensable evaluation for service-connected hepatitis C and entitlement to a TDIU.  Given that the Veteran's service-connected disability picture has changed dramatically with the grant of service connection for diabetes mellitus (and any associated complications), the Board finds it necessary to obtain an opinion with respect to the TDIU claim.  Given that some of the rating criteria for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, overlap with those for hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code 7354, the Board believes that a new VA examination for the Veteran's hepatitis C is warranted.

While this case is on remand, the RO should obtain updated copies of any outstanding VA medical records and should give the Veteran an opportunity to submit or authorize the RO to obtain any private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the record.  

2.  The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.  The Veteran should also be notified that he may submit any such records himself.  The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  All efforts to obtain these records should be recorded in the claims folder.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any current skin disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any pertinent pathology.  As to any disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as secondary to his service-connected diabetes mellitus or as secondary to his in-service herbicide exposure.  In rendering this opinion, the examiner should specifically discuss the Veteran's lay contentions of having had skin symptoms since service.  Any opinion expressed must be accompanied by a complete rationale.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability, to include anxiety and depression.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability was incurred or aggravated as a result of the Veteran's military service.  The examiner should also specifically opine as to whether it is at least as likely as not that any current psychiatric disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include diabetes mellitus, type II.  

The examiner should expressly determine whether any hand tremor is a manifestation of an acquired psychiatric disability.

The report of examination should include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for an examination of the liver to determine the current severity of his hepatitis C.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Specifically, the examiner should determine whether the Veteran has intermittent fatigue, malaise, and anorexia.  The examiner should also indicate whether the Veteran has had incapacitating episodes of his disability lasting at least one week during the past 12-month period.  Incapacitating episodes include symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

6.  Arrange for the Veteran to undergo a VA examination to determine whether or not the Veteran is prevented from securing and maintaining substantially gainful employment based solely on his service-connected disabilities.    

The examiner should be given a list of all disabilities for which the Veteran is service-connected.  

In rendering this opinion, the examiner should discuss each of the Veteran's service-connected disabilities individually as well as in the context of the entire disability picture that is presented by all of these service-connected disabilities together.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

7.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


